Citation Nr: 0839569	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-18 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who is 
reported to have had active service from September 1954 to 
August 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above claim.

In June 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).


FINDINGS OF FACT

1.  The record reflects that the veteran died in December 
2004, and that at the time of death, the veteran was service 
connected for chronic low back strain, rated as 
noncompensable, tinnitus, rated as 10 percent disabling, and 
right prostate nodule, rated as noncompensable.  Pursuant to 
the August 2005 rating decision, the veteran was also service 
connected for accrued benefits purposes for diabetes 
mellitus, type II, rated as 20 percent disabling, from August 
2004, and for prostate cancer, rated as 100 percent 
disabling, from December 2002.

2.  The death certificate lists cirrhosis as the immediate 
cause of death, due to or as a consequence of history of 
exposure to Agent Orange.

3.  A June 2008 private medical opinion links the veteran's 
steatohepatitis and cirrhosis to his service-connected 
diabetes.

4.  The cirrhosis implicated in the veteran's death was 
etiologically related to the veteran's service-connected 
diabetes.

5.  The death of the veteran was causally related to service-
connected disability.


CONCLUSION OF LAW

The veteran's service-connected diabetes mellitus, type II, 
contributed substantially and materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.310(a), 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's decision to grant entitlement to 
service connection for cause of the veteran's death, any 
failure on the part of VA to notify and/or develop the claim 
pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008) (VCAA), cannot be considered prejudicial to the 
appellant.  The Board will therefore proceed to a review of 
the claim on the merits.  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
the veteran's death.  38 C.F.R. § 3.312(a) (2008).  For a 
service-connected disability to be the principle cause of 
death it must singly or with some other 



condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b) (2008).

For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(c)(1) (2008).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  "Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3) (2008).  

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2008).  "There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(4) (2008).

The record reflects that the veteran died in December 2004, 
and that at the time of his death, the veteran was service 
connected for chronic low back strain, rated as 
noncompensable, tinnitus, rated as 10 percent disabling, and 
right prostate nodule, rated as noncompensable.  Pursuant to 
the August 2005 rating decision, the veteran was also service 
connected for accrued benefits purposes for diabetes 
mellitus, type II, rated as 20 percent disabling, from August 
2004, and for prostate cancer, rated as 100 percent 
disabling, from December 2002.

The record reflects that the veteran's death certificate 
lists cirrhosis as the immediate cause of death, due to or as 
a consequence of history of exposure to Agent Orange.  

The key issue in the case is whether the veteran's service-
connected diabetes mellitus, type II, was in any way 
responsible for his death.  

As noted above, the death certificate indicates that the 
immediate cause of death was cirrhosis.  

An excerpt from a 2007 article from the American Liver 
Foundation reflects that sometimes excess fat in the liver 
leads to inflammation, a condition called nonalcoholic 
steatohepatitis (NASH).  The article went on to note that 
eventually, the inflammation may lead to cirrhosis and that 
NASH was often linked to diabetes, obesity, coronary artery 
disease, and protein malnutrition.  

A second article from 1999 also notes that "[d]iabetes 
increases the risk of steatohepatitis, which can progress to 
cirrhosis."

In addition, one of the veteran's private physician's, Dr. 
David Dies, indicated in a medical statement in June 2008 
that there was a strong association between alcoholism and 
cirrhosis/steatohepatitis and diabetes and 
cirrhosis/steatohepatitis, 




and the evidence did not show that the veteran was a drinker 
prior to his death.  In summary, Dr. Dies concluded that the 
only etiology for his biopsy-proven liver disease that he 
could ever determine was steatosis with steatohepatitis, and 
the veteran's only risk factor that Dr. Dies was able to 
determine was that of diabetes.  

There is also no medical opinion evidence that contradicts 
the opinion of Dr. Dies.  The Board additionally observes 
that while there is a notation in private medical records 
from January 2002 that a biopsy showed cirrhosis secondary to 
steatohepatitis, meaning fat on the liver, and that "[t]his 
just happen in some people," once medical opinion linked the 
cause of death to service-connected disability, only similar 
evidence could supply a basis to deny the claim, and that 
would be contrary medical opinion evidence.  The Board also 
notes that the earlier opinion indicates that cirrhosis 
develops from steatohepatitis in some people, and does not 
address the issue of whether cirrhosis/steatohepatitis can 
develop from diabetes mellitus.  In addition, while the 
formal diagnosis of steatohepatitis and cirrhosis may have 
occurred subsequent to the first formal diagnosis of 
diagnosis of diabetes, the treatment records document high 
glucose levels prior to the diagnosis of steatohepatitis and 
cirrhosis.

Thus, in view of the provisions of 38 C.F.R. § 3.310(a) 
(2008), and resolving all reasonable doubt in the appellant's 
favor, the Board finds that the medical evidence is 
sufficient to demonstrate that the veteran's death which was 
the result of cirrhosis was associated with his service-
connected diabetes mellitus, type II, as there is no medical 
evidence on point to the contrary.  Accordingly, service 
connection for the 



cause of the veteran's death is warranted.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.310(a), 3.312.


ORDER

Entitlement to service connection for cause of the veteran's 
death is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


